 
Exhibit 10.3
 
 


 
TAX SHARING AGREEMENT
 
This Tax Sharing Agreement (this “Agreement”) is entered into as of May 13,
2009, by and among Verizon Communications Inc., a Delaware corporation
(“Verizon”), New Communications Holdings Inc., a newly formed Delaware
corporation and a wholly owned subsidiary of Verizon (“Spinco”), Frontier
Communications Corporation, a Delaware corporation (the “Company”), and the
entities set forth on Schedule A hereto (the “ILEC Spinco
Subsidiaries”).  Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Merger
Agreement, dated as of the date hereof, by and among Verizon, the Company and
Spinco (the “Merger Agreement”) or the Distribution Agreement, dated as of the
date hereof, by and between Verizon and Spinco (the “Distribution Agreement”).
 
 
RECITALS
 
 
WHEREAS, Verizon is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that files a consolidated U.S. federal income
tax return;
 
WHEREAS, pursuant to the Merger Agreement and the Distribution Agreement, among
other things, Verizon will transfer or cause to be transferred to Spinco or one
or more Subsidiaries of Spinco (pursuant to certain preliminary restructuring
transactions, including Internal Spinoffs) all of the Spinco Assets, and Spinco
and/or one or more Subsidiaries of Spinco will assume or cause to be assumed all
of the Spinco Liabilities;
 
WHEREAS, on the Distribution Date, Verizon will distribute all of the issued and
outstanding shares of Spinco Common Stock on a pro rata basis to the holders of
Verizon Common Stock;
 
WHEREAS, pursuant to the Merger Agreement, immediately following the
Distribution, Spinco will merge with and into the Company pursuant to the
Merger;
 
WHEREAS, the parties to this Agreement intend that (i) each Internal Spinoff
qualify as a distribution eligible for nonrecognition under Sections 355(a),
355(c) and/or 361(c) of the Code, as applicable; (ii) the Contribution, together
with the Distribution, qualify as a tax-free reorganization under Section
368(a)(1)(D) of the Code; (iii) the Distribution qualify as a distribution of
Spinco stock to Verizon stockholders eligible for nonrecognition under Sections
355(a) and 361(c) of the Code; (iv) no gain or loss be recognized by Verizon for
U.S. federal income tax purposes in connection with the receipt of the Spinco
Securities or the consummation of the Debt Exchange; (v) the Special Payment
qualify as money transferred to creditors or distributed to shareholders in
connection with the reorganization within the meaning of Section 361(b)(1) of
the Code, to the extent that Verizon distributes the Special Payment to its
creditors and/or shareholders in connection with the transactions; (vi) the
Merger qualify as a tax-free reorganization pursuant to Section 368(a) of the
Code; and (vii) no gain or loss be recognized as a result of such transactions
for U.S. federal income tax purposes by any of Verizon, Spinco, and their
respective stockholders and Subsidiaries (except to the extent of cash received
in lieu of fractional shares); and
 
 

--------------------------------------------------------------------------------


 
 
WHEREAS, Verizon, Spinco, the Company and the ILEC Spinco Subsidiaries desire to
set forth their rights and obligations with respect to Taxes due for periods
before and after the Distribution Date and other Tax matters relating to the
transactions contemplated by the Merger Agreement and the Distribution
Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Federal Rate” means the rate computed pursuant to Section 1274(d) of
the Code, compounded quarterly, with respect to the applicable period.
 
“Code” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the recitals.
 
“Company Group” means the Company and all entities that are Subsidiaries of the
Company immediately following the Merger.
 
 
2

--------------------------------------------------------------------------------


 
“Distribution Agreement” has the meaning set forth in the preamble.
 
“Distribution Disqualification” means that (i) either the Contribution, taken
together with the Distribution, or any Internal Spinoff intended to so qualify,
fails to qualify as a tax-free reorganization under Section 368(a)(1)(D) of the
Code pursuant to which no gain or loss is recognized for U.S. federal income tax
purposes by any of Verizon, Spinco or their Subsidiaries; (ii) any of the
Distribution or the Internal Spinoffs fails to qualify as a distribution
eligible for nonrecognition under Section 355 of the Code, pursuant to which no
gain or loss is recognized for U.S. federal income tax purposes by any of
Verizon, Spinco, their Subsidiaries, or the stockholders of Verizon, except to
the extent of cash received in lieu of fractional shares; (iii) the Debt
Exchange (if consummated) fails to constitute a transfer of qualified property
to Verizon’s creditors in connection with the reorganization within the meaning
of Section 361(c)(3) of the Code; and/or (iv) the Special Payment fails to
qualify as money transferred to creditors or distributed to shareholders in
connection with the reorganization within the meaning of Section 361(b)(1) of
the Code, but only to the extent that Verizon distributes the Special Payment to
its creditors or shareholders.  For the avoidance of doubt, a Distribution
Disqualification shall occur if Verizon or any of its Subsidiaries recognizes
gain pursuant to Section 355(d), 355(e) and/or 355(f) of the Code with respect
to the Distribution and/or any Internal Spinoff.
 
“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local tax law.
 
“Income Taxes” means any and all Taxes based upon or measured by net or gross
income (including alternative minimum tax under Section 55 of the Code) and
including any liability described in clauses (ii) or (iii) of the definition of
“Taxes” that relates to any such Tax.
 
“Indemnified Party” has the meaning set forth in Section 5.01.
 
“Indemnifying Party” has the meaning set forth in Section 5.01.
 
“Merger Agreement” has the meaning set forth in the preamble.
 
“Non-Preparer Party” has the meaning set forth in Section 2.02.
 
 
3

--------------------------------------------------------------------------------


 
“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or department
or agency of a government.
 
“Post-Distribution Period” means any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.
 
“Potential Disqualifying Action” has the meaning set forth in Section 10.02(b).
 
“Pre-Distribution Period” means any taxable year or other taxable period that
ends on or before the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period through the close of the
Distribution Date.
 
“Spinco” has the meaning set forth in the preamble.
 
“Spinco Group” means Spinco and all entities that are Subsidiaries of Spinco
immediately following the Contribution.  For the avoidance of doubt, any direct
or indirect predecessor by liquidation or merger as part of the Transactions of
any such entity shall also be considered to be part of the Spinco Group during
the period of its existence prior to the Contribution.
 
“Spinco Return” has the meaning set forth in Section 2.01(b).
 
“Tax Attribute” means any net operating loss carryover or carryback, net capital
loss carryover or carryback, investment tax credit carryover or carryback,
foreign tax credit carryover or carryback, charitable deduction carryover or
carryback or other similar item that could reduce Income Tax for a past or
future taxable period.
 
“Tax Benefit” means, (i) in the case of a separate state, local or other Tax
Return not described in clause (ii), the sum of the amount by which the Tax
liability (after giving effect to any alternative minimum or similar Tax) of a
corporation to the appropriate Taxing Authority is reduced (including by
deduction, entitlement to refund, credit or otherwise, whether available in the
current taxable year, as an adjustment to taxable income in any other taxable
year or as a carryforward or carryback, as applicable) plus any interest from
such government or jurisdiction relating to such Tax liability, and (ii) in the
case of a consolidated federal Tax Return or combined, unitary or other similar
state, local or other Tax Return, the sum of the amount by which the Tax
liability of the affiliated group (within the meaning of Section 1504(a) of the
Code) or other relevant group of corporations to the appropriate government or
jurisdiction is reduced (including by deduction, entitlement to refund, credit
or otherwise, whether available in the current taxable year, as an adjustment to
taxable income in any other taxable year or as a carryforward or carryback, as
applicable) plus any interest from such government or jurisdiction relating to
such Tax liability, determined in the case of clauses (i) or (ii) by comparing
the Tax liability on the applicable Tax Return that would arise with and without
the item potentially giving rise to the Tax Benefit.
 
4

--------------------------------------------------------------------------------


 
 
“Tax Contest” has the meaning set forth in Section 5.01.
 
“Tax Dispute” has the meaning set forth in Article IX.
 
“Tax Dispute Arbitrator” has the meaning set forth in Article IX.
 
“Tax Materials” has the meaning set forth in Section 10.01(a).
 
“Transactions” has the meaning set forth in Section 2.04(a).
 
“Verizon” has the meaning set forth in the preamble.
 
“Verizon Consolidated Group” means any consolidated, combined or unitary group
of which any member of the Verizon Group is the common parent corporation at any
time.
 
“Verizon Event” has the meaning set forth in Section 2.04(a).
 
“Verizon Group” means Verizon and all Subsidiaries of Verizon at any time
preceding, at or following the Contribution, but shall not include any member of
the Spinco Group.
 
“Verizon Return” has the meaning set forth in Section 2.01(a).
 
5

--------------------------------------------------------------------------------


 
ARTICLE II
 
TAX RETURNS AND TAX PAYMENTS
 
 
Section 2.01   Obligations to File Tax Returns.
 
(a)          Verizon shall prepare and file or cause to be filed any Tax Return
that is required to be filed (whether before, on or after the Distribution Date)
that includes both (i) one or more members of the Verizon Group and (ii) one or
more members of the Spinco Group (a “Verizon Return”).  In the event that under
applicable law any Verizon Return must be filed by any member of the Company
Group, the Company and Verizon shall reasonably cooperate in filing such Verizon
Return and, subject to Section 2.04, remitting any Taxes due in connection with
such Verizon Return.  All Verizon Returns shall be prepared on a basis that is
consistent with the Distribution Tax Opinion, the Merger Tax Opinions, the IRS
Ruling, and past practice.  Each member of the Spinco Group hereby irrevocably
authorizes and designates Verizon as its agent, coordinator and administrator
for the purpose of taking any and all actions necessary or incidental to the
filing of any such Verizon Return and, except as otherwise provided herein, for
the purpose of making payments to, or collecting refunds from, any Taxing
Authority in respect of a Verizon Return.  The Company shall cause members of
the Spinco Group to promptly prepare and deliver to Verizon in a manner
consistent with past practices pro forma Tax Returns and tax information
packages with respect to any Verizon Return.  Except as otherwise provided
herein, Verizon shall have the exclusive right to file, prosecute, compromise or
settle any claim for refund for Taxes in respect of a Verizon Return for which
Verizon bears responsibility hereunder and to determine whether any refunds of
such Taxes to which the Verizon Consolidated Group may be entitled shall be
received by way of refund or credit against the Tax liability of the Verizon
Consolidated Group, provided, however, that the Company shall be entitled to
participate in the pursuit of such Tax refund claim at its own expense if the
Company would receive such Tax refund under the terms of this Agreement.
 
(b)         The Company shall prepare and file or cause to be filed any other
Tax Return with respect to one or more members of the Spinco Group that includes
a portion of the Pre-Distribution Period (a “Spinco Return”) that is required to
be filed after the Distribution Date.  For the avoidance of doubt, the term
“Spinco Return” includes any Tax Return (other than a Verizon Return or a Tax
Return described in Section 2.01(c)) for any taxable period that includes a
portion of the Pre-Distribution Period and relates to one or more members of the
Spinco Group.  In the event that under applicable law any Spinco Return must be
filed by any member of the Verizon Group, the Company and Verizon shall
reasonably cooperate in filing such Spinco Return and, subject to Section 2.04,
remitting any Taxes due in connection with such Spinco Return.  All Spinco
Returns shall be prepared on a basis that is consistent with the Distribution
Tax Opinion, the Merger Tax Opinions, the IRS Ruling and past practice.  Except
as otherwise provided herein, the Company shall have the exclusive right to
file, prosecute, compromise or settle any claim for refund for Taxes in respect
of a Spinco Return for which the Company bears responsibility hereunder and to
determine whether any refunds of such Taxes to which members of the Spinco Group
may be entitled shall be received by way of refund or credit against the Tax
liability of such members, provided, however, that Verizon shall be entitled to
participate in the pursuit of such Tax refund claim at its own expense if
Verizon would receive such Tax refund under the terms of this Agreement.
 
6

--------------------------------------------------------------------------------


 
 
(c)          In the event that any member of the Verizon Group conducts any
portion of the Spinco Business prior to the Distribution Date and is required to
file any Tax Return with respect to any item of income, loss, gain, deduction or
credit relating to the Spinco Business prior to the Distribution Date that is
not a Verizon Return or any member of the Spinco Group conducts any portion of
the Verizon Business prior to the Distribution Date and is required to file any
Tax Return with respect to any item of income, loss, gain, deduction or credit
relating to the Verizon Business prior to the Distribution Date that is not a
Verizon Return, the principles of this Agreement relating to Verizon Returns
shall apply to all such Tax Returns except as otherwise provided herein.
 
Section 2.02   Review of Tax Returns.  No later than thirty (30) days prior to
the date on which any Verizon Return or Spinco Return is required to be filed
(taking into account any valid extensions), if the party that is not responsible
for preparing such Tax Return under Section 2.01 (the “Non-Preparer Party”) is
responsible for any portion of the Taxes reported on such Tax Return, the party
responsible for preparing such Tax Return under Section 2.01 shall (a) submit or
cause to be submitted to the Non-Preparer Party such Tax Return for review and
comment and (b) shall consider in good faith any changes to such Tax Return
reasonably requested by the Non-Preparer Party, to the extent that such changes
relate to items for which the Non-Preparer Party has responsibility hereunder.
 
Section 2.03   Obligation to Remit Taxes.  Verizon and the Company shall each
timely remit or cause to be timely remitted to the applicable Taxing Authority
any Taxes due in respect of any Tax Return that such party is required to file
or cause to be filed (or, in the case of a Tax for which no Tax Return is
required to be filed, which is otherwise payable by such party or a member of
such party’s affiliated group to any Taxing Authority) and shall be entitled to
reimbursement for such payments to the extent provided herein; provided,
however, that in the case of any Tax Return, the Non-Preparer Party shall remit
to the Party required to file such Tax Return in immediately available funds the
amount of any Taxes reflected on such Tax Return for which the Non-Preparer
Party is responsible hereunder at least two (2) Business Days before payment of
the relevant amount is due to a Taxing Authority.
 
7

--------------------------------------------------------------------------------


 
 
Section 2.04   Tax Sharing and Indemnification Obligations.
 
(a)          Spinco and, from and after the Effective Time, the Company and each
ILEC Spinco Subsidiary shall be jointly and severally liable for and shall
indemnify and hold the Verizon Group harmless against any Taxes
 
(i) resulting from the Internal Spinoffs, the Contribution, the Distribution,
the Debt Exchange or any transaction associated therewith (the “Transactions”),
including Taxes arising from any Distribution Disqualification, in each case to
the extent that such Taxes arise as a result of (A) any action (or failure to
take any reasonably required action to avoid a Distribution Disqualification, so
long as, with respect to any failure to take such action, the Company or any of
its Affiliates is aware of the need for such action or has been notified by
Verizon of the need for such action), whether or not otherwise permitted under
Section 10.02, by any member of the Spinco Group following the Effective Time or
by the Company or any of its Affiliates (excluding the Spinco Group) at any time
(other than the Merger and any action which Spinco or the Company is
specifically obligated or permitted to take under the Transaction Agreements or
the Tax Materials so long as any such permitted action would not result in a
breach of any representation, covenant or obligation of Spinco, any member of
the Spinco Group or the Company under this Agreement or any Tax Material) or (B)
an issuance of stock by the Company or any of its Affiliates or any change in
the ownership (by vote or value, including as a result of any shift in voting
power) of any such entities that causes Section 355(d), Section 355(e) and/or
Section 355(f) of the Code to apply to the Distribution and/or any Internal
Spinoff,
 
(ii) resulting from any breach by the Company or, after the Effective Time, any
member of the Spinco Group of any representation, covenant or obligation of the
Company or Spinco under this Agreement, any other Transaction Agreement or any
Tax Material, to the extent that Taxes resulting from such breach are
attributable to (A) a Distribution Disqualification or (B) a breach of Section
6.02(a) hereof, or
 
(iii) of the Spinco Group or any member thereof and arising in the
Post-Distribution Period or otherwise payable with respect to a Spinco Return,
or relating to the income, employees, assets or transactions of the Spinco
Business and payable with respect to a Tax Return described in Section 2.01(c)
that is not a Verizon Return, but not including in each case any Taxes
attributable to the income, employees, assets or transactions of the Verizon
Business or any Taxes attributable to the Transactions.
 
 
8

--------------------------------------------------------------------------------


 
Notwithstanding anything herein to the contrary, Spinco, the Company and the
ILEC Spinco Subsidiaries shall not be required to indemnify the Verizon Group
under Section 2.04(a)(i)(A) or Section 2.04(a)(ii) for any Taxes that would have
been imposed or incurred in the absence of any action, failure to act or breach
of any representation, covenant or obligation under any Transaction Agreement or
any Tax Material by the Company, Spinco and/or any of their Affiliates.  In the
event that any Taxes arise with respect to the Transactions (except as a result
of Section 355(d), Section 355(e) or Section 355(f) of the Code) as a result of
both (and neither one alone) a fact or circumstance described under Section
2.04(a)(i)(A) or Section 2.04(a)(ii) and any action by Verizon or breach by
Verizon of any representation, covenant or obligation under any Transaction
Agreement or any Tax Material, such Taxes shall be borne equally by Verizon, on
the one hand, and the Company, Spinco and the ILEC Spinco Subsidiaries, on the
other hand.
 
Further notwithstanding anything herein to the contrary, Spinco, the Company and
the ILEC Spinco Subsidiaries shall not be required to indemnify the Verizon
Group under Section 2.04(a)(i)(B) for any Taxes resulting from the application
of Section 355(d), Section 355(e) and/or Section 355(f) of the Code that would
have been imposed or incurred solely as a result of (x) a breach by Verizon of
the representation set forth in Section 10.01(a)(iii) and/or (y) an acquisition
following the Distribution by any member of the Verizon Group of stock of the
Company or any of its Affiliates (clauses (x) and/or (y), a “Verizon
Event”).  In the event that any Taxes arise with respect to the Transactions as
a result of Section 355(d), Section 355(e) and/or Section 355(f) of the Code,
and such Taxes would not have been imposed or incurred but for (i) one or more
issuances of stock or changes in ownership described in Section 2.04(a)(i)(B)
that are not solely Verizon Events and (ii) one or more Verizon Events, such
Taxes shall be borne equally by Verizon, on the one hand, and the Company,
Spinco and the ILEC Spinco Subsidiaries, on the other hand.
 
(b)         Except for Taxes for which Spinco, the Company or any of the ILEC
Spinco Subsidiaries is responsible under Section 2.04(a) or any other provision
of this Agreement, Verizon shall be liable for and shall indemnify and hold the
Company and its Subsidiaries and the Spinco Group harmless against any Taxes (i)
of the Verizon Group or any Verizon Consolidated Group or any member thereof or
attributable to the income, employees, assets or transactions of the Verizon
Business, (ii) of the Spinco Group or any member thereof arising in any period,
or portion thereof, ending on or before the Effective Time or (iii) resulting
from the Transactions, including Taxes arising from any Distribution
Disqualification.
 
9

--------------------------------------------------------------------------------


 
 
(c)         For all purposes of this Agreement, Taxes shall be allocated to the
Pre-Distribution Period and the Post-Distribution Period based on an actual or
hypothetical closing of the books at the close of the Distribution Date, except
that property Taxes and similar Taxes shall be allocated on a daily pro rata
basis between such periods.
 
(d)         The parties’ responsibilities for Distribution/Merger Transfer Taxes
shall be governed by Section 11.1 of the Merger Agreement.
 
(e)          Except as set forth in this Agreement and in consideration of the
mutual indemnities and other obligations of this Agreement, any and all prior
Tax sharing or allocation agreements, arrangements or practices between any
member of the Verizon Group and any member of the Spinco Group shall be
terminated as of the Distribution Date, and no member of the Spinco Group shall
have any continuing rights or obligations thereunder.
 
(f)          The Company shall be entitled to any refund of or credit for Taxes
for which the Company is responsible under this Agreement, and Verizon shall be
entitled to any refund of or credit for Taxes for which Verizon is responsible
under this Agreement.  A party receiving a refund to which another party is
entitled pursuant to this Agreement shall pay the amount to which such other
party is entitled within five (5) days after the receipt of the refund.  Each
party shall be entitled to offset any amount which it is owed under the
Transaction Agreements by any amounts owed to it by the other party under this
Section 2.04(f) or any other provision of this Agreement.
 
(g)         All indemnification obligations in respect of Taxes pursuant to this
Agreement shall be increased to include (i) all reasonable accounting, legal and
other professional fees and court costs incurred in connection with such Taxes,
(ii) with respect to Taxes related to the Transactions, all costs, damages or
settlement payments associated with any stockholders litigation in respect of
adverse Tax consequences of the Transactions, provided, in the case of
settlement payments, that any settlement of such litigation for an amount equal
to or in excess of $5 million shall not be made without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, delayed or conditioned, and (iii) Taxes resulting from indemnification
payments hereunder, and shall be reduced by any Tax Benefit realized by the
Indemnified Party in respect of Taxes or other losses subject to indemnification
under this Agreement.
 
10

--------------------------------------------------------------------------------


 
 
(h)         The parties agree that any payments made among the parties pursuant
to this Agreement or any other Transaction Agreement shall be treated, to the
extent permitted by law, for all Tax purposes as contributions to or
distributions from Spinco made immediately prior to the Distribution.
 
 
ARTICLE III
 
CARRYBACKS; AMENDED RETURNS; COMPENSATION DEDUCTIONS
 
Section 3.01   Carrybacks.  Without the consent of Verizon, no member of the
Spinco Group shall carry back any Tax Attribute (unless required to carry back
such Tax Attribute by law) from a Post-Distribution Period to a Pre-Distribution
Period, provided that if the carryback is required by law, Verizon (or any other
member of the Verizon Group receiving any Tax Benefit with respect to such
carryback) shall promptly remit to the Company any Tax Benefit it realizes with
respect to any such carryback.
 
Section 3.02   Amended Returns.  The Company shall not, and shall not permit any
member of the Spinco Group to, file any amended Spinco Return with respect to
which Verizon would have any increased liability for Taxes under Section
2.04(b), or any Verizon Return, without the prior written consent of Verizon,
which consent may be withheld in Verizon’s sole discretion.  Verizon shall not,
and shall not permit any member of the Verizon Group to, file any amended
Verizon Return with respect to which the Company or Spinco would have any
increased liability for Taxes under Section 2.04(a) without the prior written
consent of the Company, which consent may be withheld in the Company’s sole
discretion.
 
Section 3.03   Tax Benefit Realized.  For purposes of this Agreement, a Tax
Benefit shall be deemed to have been realized at the time any refund of Taxes is
received or applied against other Taxes due, or at the time of filing of a Tax
Return (including any relating to estimated Taxes) on which a loss, deduction or
credit is applied in reduction of Taxes which would otherwise be payable.  If
any Tax Benefit is subsequently reduced or disallowed as a result of an audit,
the party that had previously received a payment (or was entitled to reduce a
payment that such party was otherwise required to make) on account of such Tax
Benefit shall promptly pay an amount equal to the amount so reduced or
disallowed to the other party.
 
 
11

--------------------------------------------------------------------------------


 
 
Section 3.04   Deductions with Respect to Debt Exchange, Compensation, Etc.
 
(a)         Verizon and the other members of the Verizon Group shall be entitled
to claim on their Tax Returns all Tax Benefits resulting from any loss,
deduction, credit or other item which decreases Taxes paid or payable, or
increases Tax basis, associated with the Debt Exchange, but not including debt
issuance costs, issuance expenses or out-of-pocket expenses required to be
amortized by Spinco.  For the avoidance of doubt and notwithstanding anything to
the contrary contained herein or in any other Transaction Agreement, to the
extent Verizon exchanges Spinco Securities with an issue price in excess of the
principal amount of the debt retired in the Debt Exchange, Verizon shall be
entitled to claim a Tax Benefit associated with such excess, and no member of
the Company Group shall claim or be entitled to claim any portion of such excess
as a Tax Benefit.
 
(b)         All deductions for United States federal, state and local Income Tax
purposes resulting from the exercise of compensatory options issued prior to the
Distribution Date with respect to stock of Verizon shall be taken by Verizon or
a member of the Verizon Group, and no party to this Agreement shall take any
position on any Tax Return which is inconsistent with such treatment, unless
required to do so pursuant to a Final Determination to such effect.
 
(c)          If, by reason of a subsequent Final Determination as to the
treatment of any tax deductions related to the compensatory options referred to
in Section 3.04(b) above, a Taxing Authority determines that a member of the
Company Group is entitled to such deduction, then the Company shall, and shall
cause the Spinco Group to, pay to Verizon the amount of any Tax Benefits that
result therefrom within ten (10) days of the date on which such Tax Benefits are
realized.
 
(d)         The principles of paragraphs (b) and (c) shall apply, mutatis
mutandis, to other items of compensation expense or transaction expense that are
economically borne by members of the Verizon Group, including, for the avoidance
of doubt, severance bonuses or other similar compensatory payments made by
Verizon to employees who are transferred to Spinco or its Subsidiaries in
connection with the Contribution and any Spinco transaction expenses paid by
Verizon pursuant to Section 11.1 of the Merger Agreement.
 
12

--------------------------------------------------------------------------------


 
 
ARTICLE IV
 
PAYMENTS
 
Section 4.01   Payments.  Except as otherwise provided in Section 2.03 or
Section 3.04, payments due under this Agreement shall be made no later than
thirty (30) days after the receipt or crediting of a refund, the realization of
a Tax Benefit for which the other party is entitled to reimbursement, the
delivery of notice of payment of a Tax for which the other party is responsible
under this Agreement, or the delivery of notice of a Final Determination which
results in such other party becoming obligated to make a payment hereunder to
the other party hereto.  Payments due hereunder, but not made within such 30-day
period, shall be accompanied with interest at a rate equal to the Applicable
Federal Rate from the due date of such payment.
 
Section 4.02   Notice.  Verizon and the Company shall give each other prompt
written notice of any payment that may be due to the provider of such notice
under this Agreement.
 
 
ARTICLE V
 
TAX CONTESTS
 
 
Section 5.01   Notice.  Verizon or the Company, as applicable (the “Indemnified
Party”), shall promptly notify the other party (the “Indemnifying Party”) in
writing upon receipt by the Indemnified Party or any Affiliate thereof of a
written communication from any Taxing Authority with respect to any pending or
threatened audit, dispute, suit, action, proposed assessment or other proceeding
(a “Tax Contest”) concerning any Taxes for which the Indemnifying Party may be
liable under this Agreement.  The failure of the Indemnified Party to promptly
notify the Indemnifying Party shall only relieve the Indemnifying Party from its
obligation to indemnify for such Taxes to the extent that the Indemnifying Party
is materially prejudiced by such failure (whether as a result of the forfeiture
of substantive rights or defenses or otherwise).
 
Section 5.02   Control of Contests.  Verizon shall have sole control of any Tax
Contest related to (a) any Verizon Return or (b) the Tax-Free Status of the
Transactions, including the exclusive right to communicate with agents of the
Taxing Authority and to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest, provided, however, that in the case of any such
Tax Contest that may affect Taxes for which the Company has responsibility
hereunder, the Company may participate fully in the Tax Contest at its own
expense.  The Company shall have sole control of any Tax Contest related to any
Spinco Return, including the exclusive right to communicate with agents of the
Taxing Authority and to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest, provided, however, that in the case of any such
Tax Contest that may affect Taxes for which Verizon has responsibility
hereunder, Verizon may participate fully in the Tax Contest at its own
expense.  In the case of any such Tax Contest relating to Taxes for which the
potential liability of the Indemnifying Party under this Agreement equals or
exceeds $1,000,000, (A) the Indemnified Party shall not settle or concede any
such Tax Contest without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, delayed or conditioned and (B)
absent a settlement of such Tax Contest pursuant to subclause (A) above, the
Indemnified Party shall be required to pursue, at the Indemnifying Party’s
expense, such Tax Contest through one level of appellate judicial review (it
being understood that the Indemnified Party shall have no obligation to pursue
such Tax Contest beyond one level of appellate judicial review).
 
 
13

--------------------------------------------------------------------------------


 
 
ARTICLE VI
 
COOPERATION
 
 
Section 6.01   General.
 
(a)         Verizon and the Company shall cooperate with each other in the
filing of any Tax Returns and the conduct of any Tax Contest and each shall
execute and deliver such powers of attorney and make available such other
documents as are reasonably necessary to carry out the intent of this
Agreement.  Each party agrees to notify the other party in writing of any audit
adjustments which do not result in Tax liability but can be reasonably expected
to affect Tax Returns of the other party, or any of its Subsidiaries, for a
Post-Distribution Period.
 
                (b)         Verizon shall, and shall cause the Verizon
Subsidiaries to, make information in the possession of the Verizon Group
available to the Company for purposes of preparation and compilation by the
Company and the Company’s advisors of those reports and studies necessary for
the Company in order for it to comply with its Tax reporting and filing
obligations in Post-Distribution Periods, including but not limited to studies
related to the earnings and profits of Spinco as of the Effective Time and the
Tax basis in assets and the stock of corporate subsidiaries.
 
 
14

--------------------------------------------------------------------------------


 
 
Section 6.02   Consistent Treatment.
 
(a)         Unless and until there has been a Final Determination to the
contrary, each party agrees to treat (i) each of (A) the Contribution, together
with the Distribution and (B) each Internal Spinoff intended to so qualify, as a
tax-free reorganization qualifying under Section 368(a)(1)(D) of the Code, (ii)
each of the Internal Spinoffs and the Distribution as a transaction qualifying
under Sections 355 and 361 of the Code, (iii) the Debt Exchange (if consummated)
as a transfer of qualified property to Verizon’s creditors in connection with
the reorganization within the meaning of Section 361(c)(3) of the Code; and (iv)
the Merger as a reorganization qualifying for nonrecognition under Section
368(a) of the Code, pursuant to each of which no gain or loss is recognized by
any of Verizon, Spinco, the Company and their respective shareholders and
Subsidiaries (except to the extent of cash received in lieu of fractional
shares).
 
(b)         Unless and until there has been a Final Determination to the
contrary, or unless there is manifest error, the Company shall file or cause to
be filed all Tax Returns of a member of the Spinco Group or relating to the
Spinco Business and shall conduct any Tax Contests in respect of a member of the
Spinco Group or the Spinco Business in a manner consistent with Verizon’s
determination of the adjusted Tax basis of any asset and the amount of any Tax
Attribute or any similar item held by the Spinco Group at the time of the
Distribution.
 
 
ARTICLE VII
 
RETENTION OF RECORDS; ACCESS
 
The Verizon Group and the Company Group shall (a) subject to the provisions of
the Transition Services Agreement, in accordance with their respective then
current record retention policies or for the period required by applicable law,
if longer, retain records, documents, accounting data and other information
(including computer data) necessary for the preparation and filing of all Tax
Returns in respect of Taxes of any member of either the Verizon Group or the
Spinco Group for any Pre-Distribution Period or any Post-Distribution Period or
for any Tax Contests relating to such Tax Returns; and (b) give to the other
party reasonable access to such records, documents, accounting data and other
information (including computer data) and to its personnel (insuring their
cooperation) and premises, for the purpose of the review or audit of such Tax
Returns to the extent relevant to an obligation or liability of a party under
this Agreement or for purposes of the preparation or filing of any such Tax
Return, the conduct of any Tax Contest or any other matter reasonably and in
good faith related to the Tax affairs of the requesting party.  Subject to the
provisions of the Transition Services Agreement, at any time after the
Distribution Date that the Company Group or the Verizon Group proposes to
destroy such material or information, it shall first notify the other group in
writing and such other group shall be entitled to receive at its cost and
expense such materials or information proposed to be destroyed.
 
15

--------------------------------------------------------------------------------


 
 
 
ARTICLE VIII
 
SURVIVAL
 
Notwithstanding any other provision in this Agreement, all representations under
this Agreement shall survive until 30 days after the expiration of the statute
of limitations period (giving effect to any written waiver, mitigation or
extension thereof) applicable to the matters covered thereby and the resolution
of all disputes under this Agreement with respect to any such matter that arose
during such period.  All covenants and agreements contained in this Agreement
shall survive indefinitely.
 
 
ARTICLE IX
 
DISPUTE RESOLUTION
 
Verizon and the Company shall attempt in good faith to resolve any disagreement
arising with respect to this Agreement, including, but not limited to, any
dispute in connection with a claim by a third party (a “Tax Dispute”).  Either
party may give the other party written notice of any Tax Dispute not resolved in
the normal course of business.  If the parties cannot agree by the tenth
Business Day following the date on which one party gives such notice, then the
parties shall promptly retain the services of a nationally recognized law or
accounting firm reasonably acceptable to the parties (the “Tax Dispute
Arbitrator”).  The Tax Dispute Arbitrator shall be instructed to resolve the Tax
Dispute and such resolution shall be (a) set forth in writing and signed by the
Tax Dispute Arbitrator, (b) delivered to each party involved in the Tax Dispute
as soon as practicable after the Tax Dispute is submitted to the Tax Dispute
Arbitrator but no later than the 15th day after the Tax Dispute Arbitrator is
instructed to resolve the Tax Dispute, (c) made in accordance with this
Agreement, and (d) final, binding and conclusive on the parties involved in the
Tax Dispute on the date of delivery of such resolution.  The Tax Dispute
Arbitrator shall only be authorized on any one issue to decide in favor of and
choose the position of either of the parties involved in the Tax Dispute or to
decide upon a compromise position between the ranges presented by the parties to
the Tax Dispute Arbitrator.  The Tax Dispute Arbitrator shall base its decision
solely upon the presentations of the parties to the Tax Dispute Arbitrator at a
hearing held before the Tax Dispute Arbitrator and upon any materials made
available by either party and not upon independent review.  The fees and
expenses of the Tax Dispute Arbitrator shall be borne 50% by Verizon and 50% by
the Company.  The Company and Verizon shall keep the decision of the Tax Dispute
Arbitrator confidential.
 
 
16

--------------------------------------------------------------------------------


 
 
 
ARTICLE X
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
      Section 10.01   Representations and Warranties; Certain Procedures.
 
           (a)              Verizon hereby represents and warrants that (i) it
has examined (or upon receipt will examine) (A) the IRS Ruling and any other
rulings issued by the IRS in connection with the Distribution, (B) the
Distribution Tax Opinion, (C) each IRS Submission, (D) the Distribution Tax
Representations and (E) any other materials delivered or deliverable by Verizon,
Spinco and their Affiliates in connection with the rendering by Verizon Tax
Counsel of the Distribution Tax Opinion and the issuance by the IRS of the IRS
Ruling and such other rulings (all of the foregoing, collectively, the “Tax
Materials”), (ii) the facts presented and the representations made therein, to
the extent descriptive of or otherwise relating to Verizon, Spinco and their
Affiliates, are or will be true, correct and complete in all material respects
from the time presented or made through and including the Distribution Date and
(iii) except as set forth in a Schedule to this Agreement, or as provided for in
a “safe harbor” under Treasury Regulation Section 1.355-7(d), during the two
years preceding the date of this Agreement, and until the date of the
Distribution, there has been and will be no change in ownership of Verizon
Common Stock as part of the same plan as the Distribution, all within the
meaning of Section 355(e) of the Code.  Verizon represents and warrants that the
representations and warranties set forth in this Section 10.01(a) shall be true
and correct as of the date of this Agreement and at all times through and
including the Distribution Date.
 
           (b)              The Company hereby agrees, represents and warrants
that (i) upon receipt, it shall promptly examine the Tax Materials and drafts
thereof, (ii) within (A) ten (10) Business Days following such receipt, in the
case of the initial draft of the Ruling Request, (B) five (5) Business Days
following such receipt, in the case of any other Tax Materials, or (C) such
other time period following such receipt as may be necessary to comply with
deadlines imposed by any Taxing Authority, to the extent that the Company does
not believe that the facts presented and the representations made therein which
are descriptive of or otherwise relating to the Company are accurate, the
Company shall inform Verizon of any items that it believes are inaccurate and
shall propose specific changes to the Tax Materials with respect to such items
so as to make them true, correct and complete in all material respects, and
(iii) all other such facts and representations relating to the Company with
respect to which the Company proposes no specific changes pursuant to clause
(ii) hereof will be true, correct and complete in all material respects.  The
Company further represents and warrants that neither the Company nor any
Subsidiary of the Company owns any shares of Verizon Common Stock or any rights,
warrants or options to acquire, or securities convertible into or exchangeable
for, Verizon Common Stock.  The Company represents that the representations and
warranties set forth in this Section 10.01(b) shall be true and correct as of
the date of this Agreement or, with respect to the Tax Materials, as of the date
immediately following the deadline specified in clause (ii) above, and at all
times through and including the Distribution Date. Verizon hereby covenants that
it shall provide the Company with the Tax Materials promptly following Verizon’s
receipt thereof, and, in the case of any Tax Materials to be submitted by
Verizon to a Taxing Authority, shall coordinate with the Company to provide the
Company with the maximum feasible time to review and comment on such material
prior to its submission.
 
 
17

--------------------------------------------------------------------------------


 
      Section 10.02   Covenants Relating to the Distribution.
 
           (a)              The Company shall not, nor shall it permit any of
its Subsidiaries to take any action, including entering into any agreement,
understanding or arrangement or any substantial negotiations with respect to any
transaction or series of transactions that could (i) reasonably be expected to
cause a Distribution Disqualification to occur or (ii) jeopardize, directly or
indirectly, the conclusions of any ruling received from the IRS, or opinion of
counsel received from Company Tax Counsel or Verizon Tax Counsel, in connection
with the Transactions; provided, however, that the foregoing shall not prohibit
the Merger.
 
           (b)              Until the first day after the second anniversary of
the Distribution Date, the Company shall not, nor shall it permit any of its
Subsidiaries to, take any action (including entering into any agreement,
understanding or arrangement or any substantial negotiations with respect to any
transaction or series of transactions) that might cause a Distribution
Disqualification to occur, including any action or failure to act that is
inconsistent with any representation made in the Tax Materials (any such action
or failure to act, a “Potential Disqualifying Action”).
 
           (c)               Until the first day after the second anniversary of
the Distribution Date, the Company shall not enter into any agreement,
understanding or arrangement or any substantial negotiations with respect to any
transaction (including a merger to which the Company is a party) involving the
acquisition (including by the Company or any of its Subsidiaries) of stock of
the Company or a shift of ownership (by vote or value) of the Company, and shall
not issue any additional shares of capital stock, modify its certificate of
incorporation (or other organizational documents) so as to modify the terms or
conditions of any class of stock, or transfer or modify any option, warrant,
convertible obligation or other instrument that provides for the right or
possibility to issue, redeem or transfer any equity interest in the Company (or
enter into any agreement, understanding, arrangement or any substantial
negotiations with respect to any such issuance, transfer or
modification).  Notwithstanding the foregoing,
 
18

--------------------------------------------------------------------------------


 
(i)          The Company may issue additional equity interests in the Company to
a person in a transaction to which Section 83 or Section 421(a) or (b) of the
Code applies in connection with the person’s performance of services as an
employee, director or independent contractor of (A) the Company or its
Subsidiaries, (B) any other person that is related to the Company under Section
355(d)(7)(A) of the Code or (C) a corporation the assets of which the Company
acquires in a reorganization under Section 368 of the Code (including Spinco or
any of its Subsidiaries), provided that such stock is not excessive by reference
to the services performed by such person and such person or a coordinating group
of which the person is a member will not be a controlling shareholder or a
ten-percent shareholder of the Company (within the meaning of Treasury
Regulations Section 1.355-7(h)(3) and (14)) immediately after the issuance of
such common stock;
 
(ii)         The Company may issue additional shares of common stock of the
Company to a retirement plan of the Company or any other person that is treated
as the same employer as the Company under Section 414(b), (c), (m), or (o) of
the Code that qualifies under Section 401(a) or 403(a) of the Code, provided
that the stock acquired by all of the qualified plans of the Company and such
other persons during the four-year period beginning two years before the
Distribution Date does not, in the aggregate, represent more than ten percent of
the total combined voting power of all classes of stock of the Company entitled
to vote or more than ten percent of the total value of shares of all classes of
stock of the Company; and
 
(iii)        The Company may issue additional shares of common stock of the
Company (A) in a pro rata stock split or reverse stock split or (B) pursuant to
a “poison pill” plan meeting the requirements of Revenue Ruling 90-11 through
which all holders of common stock of the Company, except the holder that is the
subject of the poison pill, receive a pro rata distribution of common stock of
the Company with respect to their common stock of the Company.
 
19

--------------------------------------------------------------------------------


 
 
The intent of the foregoing clauses (i), (ii) and (iii) is to permit certain
equity issuances by the Company, but (in the case of clauses (i) and (ii))
solely to the extent such issuances would comply with Safe Harbor 8 or 9 set
forth in Treasury Regulations Section 1.355-7(d)(8) or (9), and in each case so
that such issuances would not cause Verizon or any of its Subsidiaries to
recognize gain pursuant to Section 355(d), 355(e) and/or 355(f) of the Code with
respect to the Distribution and/or any Internal Spinoff.  To the extent the
Treasury Regulations (or the Code) are amended and such amendments could affect
the Tax-Free Status of the Transactions, such amendments shall automatically be
incorporated by reference into the requirements of the foregoing clauses (i),
(ii) and (iii) and/or the other relevant parts of this Section 10.02, if
applicable.
 
(d)         Until the first day after the second anniversary of the Distribution
Date, the Company shall not, and shall not permit any of its Subsidiaries to,
repurchase any shares of stock of the Company except to the extent consistent
with the requirements of Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1
C.B. 696, as the same may be modified or supplemented from time to time, and
only to the extent not revoked.
 
(e)         Until the first day after the second anniversary of the Distribution
Date, the Company shall (i) cause its wholly owned Subsidiaries that were wholly
owned Subsidiaries of Spinco at the time of the Distribution to continue the
active conduct of the Spinco Business (determined in accordance with Section
355(b) of the Code) to the extent so conducted by those Subsidiaries immediately
prior to the Distribution and (ii) continue such active conduct of the Spinco
Business to the extent the Company directly holds any portion of the Spinco
Business immediately after the Merger.  The Company shall neither cause nor
permit any such Subsidiary of Spinco to dissolve, liquidate, merge or
consolidate with any other Person or to become a disregarded entity for U.S.
federal income tax purposes. 
 
                (f)          Until the first day after the second anniversary of
the Distribution Date, the Company shall not voluntarily dissolve, liquidate,
merge or consolidate with any other person, unless, in the case of a merger or
consolidation, the Company is the survivor of the merger or consolidation and
the transaction otherwise complies with the other provisions of this Section
10.02.
 
                (g)         Notwithstanding the foregoing, the provisions of
this Section 10.02 shall not prohibit the Company from implementing any
Potential Disqualifying Action or any other action described in Section
10.02(c), (d), (e) or (f), subject to, and without limiting or modifying, the
Company’s indemnification obligations under Section 2.04(a), if (i) the Company
obtains the written consent of Verizon (which consent may be given or withheld
in Verizon's sole discretion), (ii) the Company obtains a supplemental ruling
from the IRS or an opinion of a nationally recognized law firm, in form and
substance reasonably satisfactory to Verizon, that the taking of such action
will not adversely affect, directly or indirectly, the Tax-Free Status of the
Transactions or result in a Distribution Disqualification or (iii) such action
would be permitted under Section 10.02(c)(i), (ii), or (iii).
 
 
20

--------------------------------------------------------------------------------


 
 
(h)         Notwithstanding anything else to contrary contained in this
Agreement or any other Transaction Agreement, the Company hereby agrees that (i)
it will not, and will not permit any of its Subsidiaries to, directly or
indirectly, (A) pre-pay, pay down, redeem, retire or otherwise acquire, however
effected, any of the Spinco Securities prior to their maturity, (B) take any
action that might result in any Person other than the Company being treated
after the Merger as the obligor for U.S. federal income tax purposes under the
Spinco Securities or any other debt obligations of Spinco incurred pursuant to
the Special Payment Financing, or (C) take any action that might result in any
“significant modification” of the Spinco Securities within the meaning of
Treasury Regulations Section 1.1001-3(e) and (ii) it will not take or permit to
be taken any action at any time that could jeopardize, directly or indirectly,
the qualification, in whole or in part, of any of the Spinco Securities as
“securities” within the meaning of Section 361(a) of the Code; provided that,
the foregoing shall not prohibit the Company from implementing any of the above
actions, subject to, and without limiting or modifying, the Company’s
indemnification obligations under Section 2.04(a), if (x) the Company complies
with the requirements of Section 10.02(g) or (y) failure to take such action
would violate the credit agreements entered into in connection with the Special
Payment Financing (each as executed as of the Distribution Date).
 
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
To the extent not inconsistent with any specific term of this Agreement, the
following sections of the Distribution Agreement shall apply in relevant part to
this Agreement: 9.7 (Entire Agreement), 9.3 (Interpretation), 9.2 (Notices),
9.10 (Amendments; Waivers), 9.9 (Counterparts), 9.4 (Severability), 9.11
(Termination), 9.8 (Governing Law), 9.13 (Jurisdiction; Service of Process) and
9.12 (Waiver of Jury Trial). Except as provided in the preceding sentence, and
except as specifically provided in the Merger Agreement and the Transition
Services Agreement, this Agreement shall be the exclusive agreement among the
parties with respect to all Tax matters, including indemnification in respect of
Tax matters.  In the event of any conflict between this Agreement and any other
Transaction Agreement, this Agreement shall control.
 
 
21

--------------------------------------------------------------------------------


 
ARTICLE XII
 
SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns,
but neither this Agreement nor any of the rights, interests and obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties.  This Agreement is solely for the benefit of
Verizon, Spinco and the Company and their respective Subsidiaries and Affiliates
and is not intended to confer upon any other Persons any rights or remedies
hereunder.  The obligations of Spinco and the Company under this Agreement shall
be binding upon any Person that acquires all or substantially all the assets or
stock of the Company, whether by merger, amalgamation or consolidation, asset
purchase, stock purchase or subscription or otherwise, and the Company shall not
enter into any agreement for any such transaction that does not so expressly
provide in writing.  The obligations of Verizon under this Agreement shall be
binding upon any Person that acquires all or substantially all the assets or
stock of Verizon, whether by merger, amalgamation or consolidation, asset
purchase, stock purchase or subscription or otherwise, and Verizon shall not
enter into any agreement for any such transaction that does not so expressly
provide in writing.  This Agreement is being entered into by Verizon, the
Company and Spinco on behalf of themselves and the members of their respective
affiliated groups.  This Agreement shall constitute a direct obligation of each
member of the Verizon Group and each member of the Company Group and shall be
deemed to have been readopted and affirmed on behalf of any entity that becomes
a Subsidiary of Verizon or the Company in the future.
 
 
ARTICLE XIII
 
EFFECTIVENESS
 
All covenants and agreements of the parties contained in this Agreement (except
for the covenants and agreements contained in Article X, which shall be
effective immediately) shall be subject to and conditioned upon the Merger
becoming effective.
 
22

--------------------------------------------------------------------------------




 
 
                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.
 
 

  VERIZON COMMUNICATIONS INC.          
 
By:
 /s/  John W. Diercksen       John W. Diercksen      
Executive Vice President Strategy, Planning and Development
         

           
 

  NEW COMMUNICATIONS HOLDINGS INC.          
 
By:
 /s/  Stephen E. Smith       Stephen E. Smith       Vice President          

 
 

  FRONTIER COMMUNICATIONS CORPORATION          
 
By:
 /s/  Donald R. Shassian       Donald R. Shassian       Executive Vice President
and Chief Financial Officer          

 
 

  CONTEL OF THE SOUTH, INC.          
 
By:
 /s/  Daniel S. Meade       Daniel S. Meade       Chief Executive Officer      
   

 
 
 
23

--------------------------------------------------------------------------------


 
 

  NEW COMMUNICATIONS OF THE CAROLINAS INC.          
 
By:
 /s/  Stephen E. Smith       Name:       Title:          

 
 

  NEW COMMUNICATIONS ILEC HOLDINGS INC.          
 
By:
 /s/  Stephen E. Smith       Name:       Title:          

 
 

  NEW COMMUNICATIONS ONLINE AND LONG DISTANCE INC.          
 
By:
 /s/  Stephen E. Smith       Name:       Title:          

 
 

  NEW COMMUNICATIONS OF THE SOUTHWEST INC.          
 
By:
 /s/  Stephen E. Smith       Name:       Title:          

 
 
24

--------------------------------------------------------------------------------


 
 
 

  VERIZON NORTH INC.          
 
By:
 /s/  Daniel S. Meade       Name:  Daniel S. Meade       Title:    Chief
Executive Officer          

 
 

  VERIZON NORTHWEST INC.          
 
By:
 /s/  Daniel S. Meade       Name:  Daniel S. Meade       Title:    Chief
Executive Officer          

 
 

  VERIZON WEST COAST INC.          
 
By:
 /s/  Daniel S. Meade       Name:  Daniel S. Meade       Title:    Chief
Executive Officer          

 
 

  VERIZON WEST VIRGINIA INC.          
 
By:
 /s/ Daniel S. Meade       Name:  Daniel S. Meade       Title:    Chief
Executive Officer          

 
 
 
25